 1

 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DARYL A. HICKS,                             Case No. 8:20-cv-00237-MCS (PD)
12                      Petitioner,
                                                 ORDER ACCEPTING
13          v.
                                                 REPORT AND ADOPTING,
14                                               FINDINGS, CONCLUSIONS,
                                                 AND RECOMMENDATIONS
15   PATRICK COVELLO, Warden,                    OF UNITED STATES
16                                               MAGISTRATE JUDGE, AND
                                                 DENYING CERTIFICATE OF
17                       Respondent.             APPEALABILITY
18
19
20         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
21   records on file, and the Report and Recommendation of United States
22   Magistrate Judge (“Report”). The Court accepts the Report and adopts it as
23   its own findings and conclusions. Accordingly, the Petition is dismissed with
24   prejudice.
25         Further, for the reasons stated in the Report and Recommendation, the
26   Court finds that Petitioner has not made a substantial showing of the denial
27   of a constitutional right and, therefore, a certificate of appealability is denied.
28   See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537
